Citation Nr: 0016534	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a renal disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1984 to 
February 1985 and from December 1990 to May 1991.  He also 
served with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for lumbosacral 
strain, for sensorineural deafness, and for impairment of 
renal function.  By rating action in May 1994, the RO granted 
service connection for sensorineural hearing loss of the left 
ear, and continued the denials of service connection for 
sensorineural hearing loss of the right ear, for lumbosacral 
strain, and for impairment of renal function.  

In the informal hearing presentation dated in February 2000, 
the veteran's representative has, on behalf of the veteran, 
advanced contentions concerning the issues of service 
connection for tinnitus and a psychiatric disorder.  As these 
matters are not in appellate status, they are referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder is not accompanied by competent medical evidence to 
support the claim.

2.  The claim for service connection for a low back disorder 
is not plausible.

3.  The veteran has not submitted competent medical evidence 
showing that he has current right ear hearing loss 
disability.

4.  The claim for service connection for right ear hearing 
loss is not plausible.

5.  The veteran has not submitted competent medical evidence 
showing that he has a current renal disorder.

6.  The claim for service connection for a renal disorder is 
not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The veteran's claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

3.  The veteran's claim for service connection for a renal 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of, 
clinical findings of, or diagnosis of a low back disorder, 
right ear hearing loss, or a renal disorder.  On his August 
1984 enlistment examination for his first period of active 
service, audiometry readings for the right ear, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz were as follows:  5, 
10, 0, 5, and 15.  On a physical examination conducted in 
March 1985 audiometry readings for the right ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
15, 5, 5, and 10.  On a routine physical conducted in 
November 1988 during the veteran's service with the U.S. Army 
Reserves, audiometry readings for the right ear, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 15, 
and 20.  

Service medical records further show that on a form titled 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" dated in April 1991, the veteran responded 
"no" to having "any urinary problems such as blood or 
stones in urine or pain and burning with urination".  On a 
redeployment examination in April 1991 audiometry readings 
for the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz were:  10, 15, 10, 25, and 25.  His hearing loss 
profile was "H1" and it was noted "routinely exposed to 
hazardous noise".  On his Report of Medical History prepared 
in April 1991, the veteran responded "yes" to having 
frequent or painful urination and "no" to having hearing 
loss.  

On VA examination in August 1991 the veteran reported that he 
had back pain, hearing with pain in the ears, and headaches.  
On orthopedic examination, he reported that he sustained a 
low back injury in February 1991 while in service, but never 
went on sick call because of the injury.  He indicated that 
he had not received treatment since his discharge from 
service in May 1991.  The impression was mild lumbosacral 
strain.  In an audiological evaluation, puretone thresholds 
for the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz was as follows:  15, 20, 15, 15, and 25.  He 
reported that he had "humming tinnitus" along with an 
"unpopped feeling" in both ears, that had become noticeable 
since December when he was in Saudi Arabia.  He reported 
constant exposure to noise and heavy trucks, and claimed he 
failed the screening at discharge.  It was noted that in the 
right ear he had hearing within normal limits through 4000 
Hertz, with a moderate loss of hearing for the higher 
frequencies.  The VA examination diagnosis included mild 
impairment of renal function.

By rating action in January 1992, the RO denied service 
connection for lumbosacral strain, sensorineural deafness, 
and impairment of renal function.  

By rating action in May 1994, the RO granted service 
connection for sensorineural hearing loss of the left ear, 
and continued the denials of service connection for 
sensorineural hearing loss of the right ear, for lumbosacral 
strain, and for impairment of renal function.  

Received in December 1997 were VA medical center outpatient 
treatment records dated from May 1991 to March 1995 showing 
that the veteran received treatment for various unrelated 
medical problems.  In March 1995 he reported that he thought 
his hearing may have diminished.  An audiological evaluation 
showed puretone thresholds for the right ear, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz as follows:  10, 20, 
20, 15, and 35.  The assessment was the his hearing was 
stable in both ears, and that in the right ear there was mild 
to moderate sensorineural hearing loss from 4000 to 8000.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131.  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Where a veteran served 90 
days or more during a period of war after December 31, 1946, 
and an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection for a low back disorder, right ear 
hearing loss, and a renal disorder are not well grounded.  To 
sustain a well grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Low Back Disorder

The veteran contends that his low back disorder was incurred 
during service.  On VA examination in August 1991, the 
diagnoses included mild lumbosacral strain.  Thus, there is 
evidence of a current low back disability, and the first 
requirement for a well-grounded claim of service connection 
has been met.  Caluza, supra.  On VA examination in August 
1991, the veteran reported that during service, in February 
1991, he complained of a low back injury but did not go to 
sick call.  Likewise, service medical records are negative 
for any complaints or findings of a low back disorder.  Even 
accepting the veteran's claim of a low back injury during 
service as true for the purposes of well-grounding the claim, 
the Board notes that there is no competent medical evidence 
of a relationship (nexus) between his current low back 
disability and service.  Although he has alleged such a 
relationship, lay statements, such as his own assertions that 
his current low back disability is related to an injury in 
service, are not competent evidence in this matter.  As a 
layperson, the veteran does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Absent competent medical evidence showing that the 
veteran's low back disability is related to service, the 
claim is not well-grounded, and he has not met the initial 
burden under 38 U.S.C.A. § 5107(a) as the evidence submitted 
does not cross the threshold of mere allegation.  Caluza, 
supra.  

Right Ear Hearing Loss

The veteran has claimed service connection for right ear 
hearing loss.  The threshold requirement that must be met in 
any claim of service connection is that the disability 
claimed must be shown present.  Caluza, supra.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  A review of the audiological data in the record shows 
that the veteran does not have a disability due to impaired 
right ear hearing under 38 C.F.R. § 3.385.  Absent competent 
medical evidence showing that the veteran's has right ear 
hearing loss disability, the claim is not well-grounded, and 
he has not met the initial burden under 38 U.S.C.A. § 5107(a) 
as the evidence submitted does not cross the threshold of 
mere allegation.  Caluza, supra.  Thus, the instant claim is 
not well grounded and must therefore be denied.  

Renal Disorder

The veteran has also claimed service connection for a renal 
disorder.  The threshold requirement that must be met in any 
claim of service connection is that the disability claimed 
must be shown present.  38 U.S.C.A. §§ 1110, Caluza, supra.  
The only medical evidence of any renal problems was on the VA 
examination in 1991, when the diagnoses included mild 
impairment of renal function.  The diagnosis was apparently 
based on a laboratory finding, since the examination report 
made no reference to any abnormality involving the kidneys.  
Moreover, while several years have passed since that 
examination, the medical record contains no further 
complaints or findings concerning impaired renal function, 
nor has the veteran made any reference to current renal 
problems.  Under the circumstances, it is concluded that the 
evidence does not show the presence of current renal 
dysfunction.  In the absence of current disability, the first 
requirement of Caluza, has not been satisfied and the 
veteran's claim for service connection for a renal disorder 
is not well-grounded.  Caluza, supra.


ORDER

In the absence of well-grounded claims, service connection 
for a low back disorder, for right ear hearing loss, and for 
a renal disorder is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

